NO. 07-03-0061-CR
                                     NO. 07-03-0062-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                    JUNE 5, 2003
                           ______________________________


                             RONALD BOB, JR., APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                          _________________________________

              FROM THE 252 N D DISTRICT COURT OF JEFFERSON COUNTY;

               NO. 85166 & 85167; HONORABLE LEONARD GIBLIN, JUDGE

                           _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION1


      Upon open pleas of guilty, appellant Ronald Bob, Jr. was convicted of burglary of a

habitation in two separate cases.     After hearing appellant’s pleas of true to two of the

enhancement paragraphs included in the indictments, the trial court found appellant was an

habitual offender and assessed as punishment concurrent 25 year sentences. Appellant filed

pro se notices of appeal and was appointed appellate counsel. In presenting these appeals,


      1
          Tex. R. App. P. 47.2(a).
counsel filed Anders briefs in support of motions to withdraw. See Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Based upon the rationale expressed herein,

we affirm.


         In compliance with Anders, counsel certifies he diligently reviewed the records and, in

his opinion, they reflect no reversible error or grounds upon which these appeals can be

predicated. Thus, he concludes the appeals are without merit. Additionally, counsel candidly

discusses why, under the controlling authorities, there is no error in the court's judgments. See

High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978). Finally, counsel certifies he provided

appellant with copies of the briefs and the reporter’s records and advised him of his rights to

review the records and to file a pro se response. To date, appellant has not availed himself of

those rights. In its briefs, the State agrees with appellant’s counsel that the appeals are without

merit.


         In considering requests to withdraw such as this, we face two interrelated tasks. See

McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429, 442, 108 S.Ct. 1895, 1904, 100

L.Ed.2d 440, 455 (1988). First, we must first satisfy ourselves that the attorney has provided

the client with a diligent and thorough search of the record for any arguable claim that might

support the client's appeal. Id. Next, we must determine if counsel has correctly concluded

the appeal is frivolous. Id.


         Our review of the records reveals the following information: (1) appellant pled guilty

without the benefit of plea bargains; (2) prior to accepting the pleas, the trial court admonished

him in accordance with article 26.13 of the Texas Code of Criminal Procedure; (3) appellant

admitted the facts alleged in the indictments and two of the enhancement paragraphs were true
and correct; (4) after accepting appellant’s pleas, the court received evidence during a separate

punishment phase of the trial and sentenced appellant to 25 years confinement. The records

reveal no irregularity in the plea proceedings.


       Furthermore, we recognize that, whether entered with or without an agreed

recommendation of punishment by the State, a valid plea of guilty waives the right to appeal

a claim of error only when the judgment of guilt was rendered independent of, and is not

supported by, the error. Young v. State, 8 S.W.3d 656, 667 (Tex.Cr.App. 2000). However,

our review of the records reveals no error in any of the trial court’s pretrial rulings. We,

therefore, conclude appellant’s knowing, intelligent and voluntary pleas of guilty were sufficient

to waive his right to appeal.


       Finally, we have made our own careful examination of the record in each case to

determine if there are arguable grounds which might support the appeals. See Smith v.

Robbins, 528 U.S. 259, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000); Stafford v. State, 813 S.W.2d

503, 511 (Tex.Crim.App. 1991). We have found no such grounds and agree with counsel that

the appeals are without merit and are, therefore, frivolous.


        Accordingly, counsel's motions to withdraw are granted, and the judgments of the trial

court are affirmed.




                                                    Don H. Reavis
                                                      Justice

Do not publish.